IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS
                                            No. 13-0959V
                                       Filed: February 6, 2015
                                           UNPUBLISHED

*************************
ESSAM HELMY,               *
                           *
              Petitioner,  *
     v.                    *                                      Stipulation; Flu; CIDP
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Philadelphia, PA for petitioner.
Lara Englund, U.S. Dep’t. of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Gowen, Special Master:

       On December 5, 2013, Essam Helmy (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that as a result of receiving an influenza (“flu”) vaccine on or about
October 5, 2012, he suffered from chronic inflammatory demyelinating polyneuropathy
[CIDP]. Stipulation ¶ 2, 4, filed Feb. 6, 2015. Further, petitioner alleged that he
experienced residual effects of this injury for more than six months. Id. at ¶ 4.

        On February 6, 2015, the parties filed a stipulation in which they state that a

1
   Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
decision should be entered awarding compensation. Respondent denies that the flu
vaccine is the cause of petitioner’s CIDP, or any other injuries, or his current condition.
Id. at ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

           (a) A lump sum of $75,000.00 in the form of a check payable to
               petitioner, Essam Helmy. This amount represents compensation for
               all damages that would be available under § 300aa-15(a).

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the
terms of the parties’ stipulation. 3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.